ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_03_FR.txt. BARCELONA TRACTION (ARRÊT) 48

M. SPIROPOULOS, juge, fait la déclaration suivante :

Nous regrettons de ne pouvoir partager avis de la Cour en ce qui
concerne les deuxième, troisième et quatrième exceptions prélimi-
naires.

Quant à la deuxième exception préliminaire, notre position est déter-
minée par l'arrêt de la Cour dans l'affaire relative à |’Incident aérien
(Israël c. Bulgarie). Partant de la conception que l’article 37 du Statut
de la Cour a le même but que celui de l’article 36, paragraphe 5, et nous
inspirant des considérations de l'arrêt en question, nous estimons que
la Cour aurait dû se déclarer incompétente.

Quant à la troisième exception préliminaire, nous pensons que la
Cour aurait dû considérer comme pertinents les arguments sur lesquels
le Gouvernement espagnol fonde sa troisième exception préliminaire.

M. KoreTSky, juge, fait la déclaration suivante :

Je m'associe au dispositif et aux motifs de l'arrêt. Je me permets
de faire ici quelques observations supplémentaires touchant la première
exception préliminaire.

Il a été beaucoup parlé, dans les écritures comme dans les plaidoiries,
du désistement d’action et du désistement d'instance. Mais cette dicho-
tomie est inconnue du Règlement de la Cour. Les articles 68 et 69 ne
connaissent que le désistement d'instance sous ses deux formes possibles :
soit du commun accord des parties (art. 68) soit par déclaration unilaté-
rale de la partie demanderesse (art. 69).

Aux termes de l’article 68, les parties font connaître par écrit à la Cour
ou bien qu’elles sont tombées d'accord sur la solution à donner au litige,
ou bien qu’elles renoncent à poursuivre l'instance, tandis qu'aux termes
de l’article 69 la partie demanderesse fait connaître à la Cour qu'elle
renonce à poursuivre la procédure. Dans l’un et l’autre cas, la Cour
prescrit la radiation dé l'affaire sur le rôle. Toutefois, aux termes de
l'article 68, elle donne acte aux parties de leur arrangement amiable
ou prend acte de leur désistement, d’un commun accord, tandis qu'aux
termes de l’article 68 elle prend acte du désistement.

L’arrangement amiable ne constitue pas un désistement d'action
(si l’on veut entendre par là la renonciation à un droit touchant au fond),
car il emporte généralement reconnaissance d’un droit contesté. Un dif-
férend peut surgir ensuite au sujet de la mise en œuvre de cet arrange-
ment et donner éventuellement naissance à une nouvelle procédure.

On se souviendra que la rubrique où figurent les articles 68 et 69 a pour
titre : Des arrangements amiables et des désistements. En 1935, à l’époque
de la revision du Règlement de la Cour, M. Fromageot a déclaré qu’il

46
BARCELONA TRACTION (ARRÊT) 49

désirait « voir changer le titre de toute la section », le mot accord n'étant
pas suffisamment explicite pour indiquer quel en était le contenu.
Tl préférait que l’on adoptât : Arrangement amiable et désistement.
(C.P.J.I. série D, Actes et documents relatifs à l’organisation de la Cour,
troisième addendum au n° 2, p. 313 et suiv.)

Selon toute apparence, l'importance donnée à l’arrangement amiable
dans l’article 68 et dans le titre de la section n’est pas fortuite. D’une
manière générale, la Cour a pour principale mission de régler les différends
entre Etats. Sous l’en-téte : Règlement pacifique des différends, l'article 33
de la Charte dispose que «Les parties à tout différend... doivent en
rechercher la solution [entre autres moyens de règlement pacifique
énoncés dans cet article] par voie de réglement judiciaire. »

Dans l’article 68, cette question de règlement passe avant tout le reste.
C'est en fonction de la mission de la Cour en matière de règlement
des différends qu’il nous faut résoudre les questions de procédure que
pose la présente affaire et notamment celle des conséquences du désiste-
ment d'instance, celle de la possibilité de réintroduire une instance
après un désistement.

En l'espèce, le désistement d’instance a été en un certain sens con-
ditionnel. Bien que le Gouvernement belge n’ait formulé aucune réserve
à l'égard de ses droits touchant au fond, ce caractère conditionnel du
désistement est évident. On peut considérer d’un point de vue formel
qu'il a été tacite, sous-entendu, mais les documents témoignent que le
retrait de l'instance introduite devant la Cour par la Belgique a été exigé
d’elle comme condition préalable à l'ouverture de véritables négociations
{exceptions préliminaires, introduction, par. 4, et observations, par. 25) ;
il était évident que cette demande portait sur la requête déposée par la
Belgique auprès de la Cour et non pas sur le droit pour la protection
duquel l'instance avait été introduite. A quel sujet avait-on l'intention
de mener des négociations, si l’on peut estimer que le Gouvernement
belge, en retirant sa requête, était décidé non pas à supprimer un obstacle
à des négociations prometteuses, mais à abandonner jusqu’à ses droits
et ceux de'ses ressortissants en ce qui concerne le fond ? S'il n’avait pas
existé de tels droits, il n’y aurait pas eu matière à négociations. Nous
pouvons donc conclure que le désistement d’instance n'implique pas
l'abandon du droit en cause quant au fond. Même décidé d’un commun
accord, le désistement n'est pas nécessairement un pactum de non
petendo lequel suppose non seulement le désistement d’une action
donnée, mais encore l'obligation de ne plus agir en justice, emportant
abandon de la demande. Or il n’est pas prouvé en l'espèce qu’il y ait
eu renonciation à un droit touchant au fond.

M. Jessup, juge, fait la déclaration suivante :

Je suis pleinement d’accord avec la Cour pour admettre qu'aucune
des exceptions préliminaires ne peut être retenue au stade actuel.

47
